DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sennheiser, EM 500 Instruction Manual, hereinafter EM500.

Consider claim 20, EM500 discloses a wireless receiver having guided frequency setup functionality (EM 500 G3 receiver, p. 9), comprising:
 an antenna configured to wirelessly communicate with a wireless transmitter at a frequency (ANT I, ANT II, p. 9); 

a display (display 5, p. 9). ; 
and a processor (microprocessor, p. 5) in communication with the antenna, the user interface, and the display, wherein the processor is configured to, responsive to input on the user interface: 
display one or more messages on the display to direct the user to adjust a power setting of the wireless transmitter (Via the “SK Settings” and “SKM Settings” menu items, you can set the transmitter parameters directly on the receiver, p. 41); and 
perform a scanning function to assign the frequency for communication between the wireless receiver and the wireless transmitter (Scan New List :Automatically scans for unused receiving frequencies, p. 35).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 1 and  14, consider the prior art found, EM500, which discloses a wireless receiver (EM 500 G3 receiver, p. 9), comprising: 
an antenna configured to wirelessly communicate with a wireless transmitter at a frequency                                                                                                                                                                                                                                                                                                                                      (ANT I, ANT II, p. 9); 
a user interface for enabling a user to interact with the wireless receiver (pp. 26-27); 

 and a processor(microprocessor, p. 5) in communication with the antenna, the user interface, and the display, the processor configured to:
(A) receive a request from the user interface to configure the frequency (pp. 35-36).
Consider Arrington (US 20190081715 A1), which discloses a wireless receiver comprising: an antenna configured to wirelessly communicate with a wireless transmitter at a frequency (see Fig. 13). Arrington further discloses that products may allow a user to initiate a scan function that steps through each available frequency and identify those that appear to be quiet, and thus useable, and that products may allow frequency scanning and mapping to be performed with the aid of external equipment such as a personal computer (see paragraph 121); and that existing products facilitate frequency selection by suggesting frequencies that are at appropriate intervals but that it is up to the operator to utilize scan results in determining which specific frequencies will be utilized (see paragraph 123). Arrington teaches that each receiver scans the RF environment automatically as a result of being powered on, based upon a request being made from a transmitter portion, and/or a request being made from a networked computing device (see paragraph 122); and that frequencies area allocated automatically, as well as power levels (see paragraphs 124-124).
Consider Koch et al (US 20120281848 A1), which discloses a wireless receiver comprising: an antenna configured to wirelessly communicate with a wireless transmitter at a frequency (see Fig. 2). Koch et discloses examining the transmitting spectrum for free transmitting frequencies, and once the test cycle for analyzing the 
However, the prior art of record does not disclose:
(B) display setup options on the display, the setup options comprising one or more of: (1) a setup of a system of connected wireless receivers, or (2) a setup of a single wireless receiver added to the system of connected wireless receivers; 
(C) receive a selection from the user interface of one of the setup options; 
(D) when the selection comprises the setup of the system of connected wireless receivers: 
display a first message on the display, the first message for directing the user to power off the wireless transmitter and other wireless transmitters to be used with the system; and 
perform a group scan function to assign the frequency for: (1) communication between the wireless receiver and the wireless transmitter, and (2) communication between pairs of one of the system of connected wireless receivers and one of the other wireless transmitters; and 
(E) when the selection comprises the setup of the single wireless receiver added to the system of connected wireless receivers: 
display a second message on the display, the second message for directing the user to power on other wireless transmitters previously configured for the system and to power off the wireless transmitter; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642